          21-60162-rbk Doc#75-2 Filed 06/21/21 Entered 06/21/21 19:06:14 Bank Statement Pg 1
                                                 of 3
Page 1 of 3
Primary Account:        1572
Beginning May 1, 2021 - Ending May 31, 2021        31




            21    CANADIAN RIVER RANCH, LLC
            PC
                  5826 COOKSEY LN
                  ROBINSON TX 76706




                                                                        Contacting Us
                                                                        Available by phone 24/7

                                                               Phone    1-800-266-7277

                                                               Online   bbvausa.com

                                                                Write BBVA
                                                                      Customer Service
                                                                      P.O. Box 10566
                                                                      Birmingham, AL 35296


Summary of Accounts
Deposit Accounts/ Other Products
                                                                   Ending balance        Ending balance
Account                                       Account number        last statement        this statement
BUSINESS CONNECT CHECKING                           1572                $4,715.16             $3,439.31

Total Deposit Accounts                                                  $4,715.16             $3,439.31
         21-60162-rbk Doc#75-2 Filed 06/21/21 Entered 06/21/21 19:06:14 Bank Statement Pg 2
                                                of 3
Page 2 of 3
Primary Account:        1572
Beginning May 1, 2021 - Ending May 31, 2021                                 31




BUSINESS CONNECT CHECKING
Account Number:             1572 - CANADIAN RIVER RANCH, LLC


Activity Summary
Beginning Balance on 5/1/21                                   $4,715 16

Deposits/Credits   (1)                                        + $224 15

Withdrawals/Debits (2)                                      - $1,500 00

Ending Balance on 5/31/21                                     $3,439.31



Transaction History
               Check/                                                                               Deposits/        Withdrawals/     End of Day
Date *         Serial #       Description                                                             Credits              Debits       Balance
5/3                           BRANCH DEPOSIT                                                          $224 15
5/3                901        CHECK CLEARED                                                                               $1,000.00
5/3                902        CHECK CLEARED                                                                                $500.00     $3,439.31
Ending Balance on 5/31                                                                                                                 $3,439.31

Totals                                                                                                $224 15             $1,500.00
Please note, certain fees and charges posted to your account may relate to services and/or activity from the prior statement cycle
* The Date provided is the business day that the transaction is processed



Summary of Checks
Checks listed are also displayed in the preceding Transaction History
Date     Check #                      Amount       Date    Check #                       Amount       Date      Check #               Amount
5/3      901                        $1,000.00      5/3     902                           $500.00
* Indicates break in check sequence
          21-60162-rbk Doc#75-2 Filed 06/21/21 Entered 06/21/21 19:06:14 Bank Statement Pg 3
                                                 of 3
Page 3 of 3
Primary Account:        1572
Beginning May 1, 2021 - Ending May 31, 2021                             31




How to Balance Your Account                                                  Change of Address
                                                                             Please call us at the telephone number listed on the front of this
Step 1 • Enter all checks, deposits, and other automated teller              statement to tell us about a change of address
         card (ATM) transactions in your register.
       • Record all automated deductions, debit card                         Electronic Transfers (for consumer accounts only)
         transactions and electronic bill payments.                          In case of errors or questions about your Electronic Transfers, write to
                                                                             BBVA, Operations Compliance Support, P O Box 10566,
       • Record and deduct service charges, check printing
                                                                             Birmingham, AL 35296 Or simply call your local customer service
         charges, or other bank fees.                                        number printed on the front of this statement Call or write as soon as
       • If you have an interest bearing account, add any                    you can, if you think your statement or receipt is wrong or if you need
         interest earned shown on this statement.                            more information about a transfer on the statement or receipt We
Step 2 • If applicable, sort checks in numerical order and mark              must hear from you no later than 60 days after we sent the first
         in your register each check or other transaction that is            statement on which the error or problem appeared
         listed on this statement.
Step 3 • List any deposits or credits your have made that do not             •   Tell us your name and account number (if any)
         appear on this statement (see space provided below).                •   Describe the error or the transfer you are unsure about, and explain as clearly as you can
                                                                                 why you believe it is an error or why you need more information
Step 4 • List any checks you have written, debit card                        •   Tell us the dollar amount of the suspected error
         transactions, electronic payments and other
         deductions that do not appear on this statement (see                We will investigate your complaint and will correct any error promptly If we take more than 10
         space provided below).                                              business days (20 on claims on accounts opened less than 30 calendar days) to do this, we will
                                                                             credit your account for the amount you think is in error, so that you will have the use of the
                                                                             money during the time it takes us to complete our investigation

 Date/Description                                  Amount                    *For Non-Consumer Account customers, please refer to your current Non-Consumer Account
                                                                             Agreement for details regarding Electronic Fund Transfers
                                                                |            Overdraft Protection
                                                                |            Calculation of Interest Charge and Balance Subject to Interest Rate The interest charge is
                                                                             computed using your annual percentage rate divided by 365 or, in the case of a leap year, 366,
                                                                |            which gives you the “Applicable Rate ” Although we calculate the interest charge by applying the
                                                                             Applicable Rate to each daily balance, the interest charge can also be calculated by multiplying
                                                                |            the Applicable Rate by the “average daily balance”(Balance Subject to Interest Rate) shown on
                                                                             this statement, then multiplying that sum by the number of days in the billing cycle To get the
                                                                |            “Balance Subject to Interest Rate” shown on this statement we take the beginning balance of
                                    Step 3 Total   $            |            your account less any unpaid finance charges each day, add any new advances or debits, and
                                                                             subtract any payments or credits This gives us the daily balance Then we add all the daily
                                                                             balances for the billing cycle and divide by the number of days in the billing cycle This give us
                                                                             the “average daily balance” shown on the statement as “Balance Subject to Interest Rate”
 Date/Description                   Check #        Amount                    Payments Payments to your overdraft protection loan account made through our tellers or
                                                                             deposited at our automated teller machines (ATM s) Monday through Friday before the posted
                                                                |            cut-off time will be posted to your account on the date they are accepted Otherwise, they will be
                                                                             posted on the next business day Payments made through our ATM s via a funds transfer will be
                                                                |            posted on the date they are received or on the next business day if made after 6pm CT (6pm MT
                                                                |            for Arizona accounts and 6pm PT for California accounts) Monday through Friday or anytime
                                                                             Saturday, Sunday or bank holidays BBVA business days are Monday through Friday, excluding
                                                                |            holidays

                                                                |            In Case of Errors or Questions About Your Statement (Overdraft Protection Only)
                                                                              If you think your statement is wrong, or if you need more information about a transaction on your
                                    Step 4 Total   $            |            statement, write your issue on a separate document and send it to Bankcard Center, P O Box
                                                                             2210, Decatur, AL 35699-0001 Telephone inquires may be made by calling your local BBVA
 Balancing Your Register to this Statement                                   branch listed on the front of this statement to speak with a Customer Service Representative
                                                                             Please note: a telephone inquiry will not preserve your rights under federal law We must hear
 Step 5   • Enter the "current balance" shown on this                        from you no later than sixty (60) days after we sent you the first statement on which the error or
            statement                                       |                problem appeared

          • Add total from Step 3                           |                ·   Tell us your name and account number (if any)
          • Subtotal                                        |
                                                                             ·   Describe the error or the transfer you are unsure about, and explain as clearly as you can
                                                                                 why you believe it is an error or what you need more information
          • Subtract total from Step 4                      |                ·   Tell us the dollar amount of the suspected error

          • This balance should equal your register                          You can stop the automatic deduction of the Minimum Payment from you checking account if
            balance                                         |                you think your statement is wrong To stop the payment, your letter must reach us three (3)
                                                                             business days before the automatic deduction is scheduled to occur
           If it does not agree, see steps below       $    |
                                                                             Reporting Other Problems
If your account does not balance, review the following:                      Please review your statement carefully It is essential that any account errors or any improper
· Check all your addition and subtraction above in your register             transactions on your account be reported to us as soon as reasonably possible If you fail to
· Make sure you remembered to subtract service charges listed on             notify us of any suspected problems, errors or unauthorized transactions within the time periods
  this statement and add any interest earned to your register                specified in the deposit account agreement, we are not liable to you for any loss related to the
· Amounts of deposits and withdrawals on this statement should               problem, error or unauthorized transaction
  match your register entries
· If you have questions or need assistance, please refer to the phone        BBVA and BBVA Compass are trade names of BBVA USA, a member of the BBVA Group
  number on the front of this statement                                      BBVA USA, Member FDIC
